Becker v. State



COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS




IN RE:  ERIC FLORES,


                        Relator.
 §
 
§
 
§
 
§
 
§
 
 § 


No. 08-07-00263-CR
 
AN ORIGINAL PROCEEDING

IN MANDAMUS






MEMORANDUM OPINION ON PETITION FOR WRIT OF MANDAMUS

	Relator Eric Flores seeks a writ of mandamus alleging the Honorable Guadalupe Aponte,
Justice of the Peace, Precinct Three, cannot assert jurisdiction over him because the citation issued
by the El Paso County Sheriff's Department was issued for intimidation purposes.  In order to obtain
relief through a writ of mandamus, a relator must establish: (1) no other adequate remedy at law is
available and (2) that the act he seeks to compel is ministerial.  Dickens v. Court of Appeals For
Second Supreme Judicial Dist. of Texas, 727 S.W.2d 542, 548 (Tex. Crim. App. 1987).  This Court
has the authority to issue a writ of mandamus in two instances:  (1) when necessary to enforce the
court's jurisdiction or (2) against a judge of a district or county court in the court of appeals district;
or a judge of a district court who is acting as a magistrate at a court of inquiry in the court of appeals
district.  See Tex. Gov't Code Ann. § 22.221(a) & (b) (Vernon 2004).  Because Flores does not
seek mandamus relief against a proper party under Section 22.221(b), we dismiss his petition for writ
of mandamus for lack of jurisdiction.

						KENNETH R. CARR, Justice

October 18, 2007

Before Chew, C.J., McClure, and Carr, JJ.

(Do Not Publish)